 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11        RICHARD JUNIEL,                     1:18-cv-01118-NONE-GSA-PC
12                       Plaintiff,           ORDER REQUIRING PARTIES TO NOTIFY
                                              COURT WHETHER A SETTLEMENT
13                  v.                        CONFERENCE WOULD BE BENEFICIAL
14        CLAUSEN, et al.,                    THIRTY-DAY DEADLINE
15                       Defendants.
16

17   I.       BACKGROUND
18            Richard Juniel (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
19   with this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint
20   commencing this action on August 20, 2018. (ECF No. 1.) The case now proceeds with the
21   original Complaint against defendant Correctional Officer J. Clausen for use of excessive force,
22   and against defendant Lieutenant A. Randolph for retaliation.
23            On November 7, 2019, the Court issued a Discovery and Scheduling Order establishing
24   deadlines for the parties, including a discovery deadline of May 7, 2020, and a dispositive motion
25   filing deadline of July 7, 2020. (ECF No. 22.) All of the deadlines have now expired, and no
26   dispositive motions have been filed. No other motions are pending.
27            At this stage of the proceedings, the Court ordinarily proceeds to schedule the case for
28   trial.

                                                     1
 1   II.       SETTLEMENT PROCEEDINGS
 2             The Court is able to refer cases for mediation before a participating United States
 3   Magistrate Judge. Settlement conferences are ordinarily held in person at the Court or at a prison
 4   in the Eastern District of California. Plaintiff and Defendants shall notify the Court whether they
 5   believe, in good faith, that settlement in this case is a possibility and whether they are interested
 6   in having a settlement conference scheduled by the Court.1
 7             Defendants’ counsel shall also notify the Court whether there are security concerns that
 8   would prohibit scheduling a settlement conference. If security concerns exist, counsel shall
 9   notify the Court whether those concerns can be adequately addressed if Plaintiff is transferred
10   for settlement only and then returned to prison for housing.
11   III.      CONCLUSION
12             Based on the foregoing, IT IS HEREBY ORDERED that within thirty (30) days from
13   the date of service of this order, Plaintiff and Defendants shall each file a written response to this
14   order, notifying the Court whether they believe, in good faith, that settlement in this case is a
15   possibility and whether they are interested in having a settlement conference scheduled by the
16   Court.2
17
     IT IS SO ORDERED.
18

19          Dated:   May 1, 2021                             /s/ Gary S. Austin
                                                         UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25
               1
26            The parties may wish to discuss the issue by telephone in determining whether they believe
     settlement is feasible.
27
             2
               The issuance of this order does not guarantee referral for settlement, but the Court will make
28   every reasonable attempt to secure the referral should both parties desire a settlement conference.

                                                        2
